Citation Nr: 0419076	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for bowel and bladder 
problems, claimed as incontinence, secondary to service-
connected herniated intervertebral disc of the lumbar spine.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
erectile dysfunction.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from April 1999 and January 2000 decisions 
by the RO that, in part, denied service connection for a 
bowel and bladder disorder secondary to service-connected low 
back disability and compensation under 38 U.S.C. § 1151 for 
erectile dysfunction, respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a bowel and bladder 
disorder, claimed as urinary and fecal incontinence, 
secondary to his service-connected a herniated intervertebral 
disc of the lumbar spine, and erectile dysfunction due to 
back surgery in 1975.  

It should be noted that the surgery in 1975 was for treatment 
of a back disorder, intervertebral disc syndrome (IVDS).  
While at the time of the surgery, the veteran was not 
service-connected for IVDS, a rating action in February 1976 
awarded service connection for IVDS on the basis of inservice 
and postservice treatment.  Hence, any claims for other 
disabilities arising from that surgery should have been 
treated by the RO as claims for secondary service connection, 
and not as claims pursuant to 38 U.S.C.A. § 1151.  The RO 
must rectify this error.

The evidentiary record shows that the veteran had some 
urinary and fecal incontinence immediately following his back 
surgery in 1975.  However, subsequent medical records made no 
mention of any further problems.  On a general VA examination 
in February 2000, the veteran reported that he had problems 
with bowel and bladder incontinence and erectile dysfunction 
since his back surgery in 1975.  The only pertinent abnormal 
clinical finding at that time was a patulous anal opening.  
The diagnoses included fecal and urinary incontinence and 
erectile dysfunction.  However, the Board is unable to 
ascertain how that diagnosis was arrived at as there were no 
clinical or diagnostic findings to support the diagnoses or 
any discussion or analysis offered by the examiner.  

When seen by VA in May 2003, the veteran reported that he was 
able to achieve an erection and ejaculate, but that it was 
painful.  Again, without the benefit of any clinical or 
diagnostic findings, the examiner offered a diagnoses of 
erectile dysfunction and a bowel/bladder condition secondary 
to lumbar herniated disc.  

The Board is unable to ascertain the bases for the diagnoses 
as there were no clinical or diagnostic findings included in 
any of the medical records discussed above.  While the 
veteran is competent to offer evidence related to his 
symptoms, he is not competent to render an opinion regarding 
the etiology of his symptoms.  Therefore, the Board finds 
that a comprehensive VA examination should be undertaken to 
determine if the veteran has any bowel or bladder disorder or 
erectile dysfunction which is related to treatment for his 
service-connected low back disability.  

The Board also notes that while the RO considered the 
appropriate laws and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
The most recent supplemental statement of the case (SSOC) 
issued in May 2003 does not reflect any consideration of the 
question of aggravation under Allen.  Therefore, the RO 
should consider the issue of secondary service connection for 
a bowel or bladder disorder, to include the holding in Allen.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any bowel or bladder problems or 
erectile dysfunction since his 1975 back 
surgery.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bowel and bladder 
complaints and his claimed erectile 
dysfunction.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
If a bowel or bladder disorder, or 
erectile dysfunction is identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any bowel or bladder disorder , or 
erectile dysfunction is related to or 
being aggravated by the service-connected 
low back disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  The clinical 
findings and reasons that form the basis 
of any opinion should be clearly set 
forth in the report.  If the physician is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The findings should be type or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified bowel or bladder disorder is 
proximately due to or the result of, or 
being aggravated by the service-connected 
low back disability.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied the 
veteran should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


